PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LORIA, Victor
Application No. 15/405,240
Filed: 12 Jan 2017
For: SILICONE OIL-IN-WATER COMPOSITION USEFUL AS AN INJECTABLE FILLER AND AS A SCAFFOLD FOR COLLAGEN GROWTH
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(f) received on February 5, 2020, requesting that the U.S. Patent & Trademark Office (USPTO or Office) revive the application and accept the unintentionally delayed notification of the filing of an application in a foreign country, or under a multinational treaty that requires publication of applications eighteen months after filing. 

The petition under 37 CFR 1.137(f) is dismissed. 


Background

On January 12, 2017, the above-identified application was filed with a non-publication request.

On January 11, 2018, the Office mailed a Notice of Allowance and Issue Fee(s) Due.

On January 12, 2018, a PCT International Patent Application (“PCT Application”) was filed.  The PCT Application included the invention disclosed of the instant application.1

On June 12, 2018, U.S. Patent No. 9,993,578 B1 was issued.

On February 5, 2020, the Office received the instant petition to accept an unintentionally delayed notification of foreign filing under 37 CFR 1.137(f).

On February 5, 2020, the Office received a rescission of the non-publication request.
Petitioner requests that the USPTO revive the application to extent that it should have been regarded as abandoned and accept the unintentionally delayed notification of filing of an application in a foreign country or under a multilateral treaty that requires publication of applications eighteen-months after filing as provided in 35 U.S.C. 122(b)(2)(B)(iii).  Petitioner further states that the entire delay from the due date of the notice to the filing of a grantable petition was unintentional.  Petitioner explains that on January 29, 2020, he became aware that he had failed to file a rescission of the nonpublication request and a notification of the filing of the PCT Application.  Petitioner further explains that he could find no evidence of electronic docketing of the deadline and it was overlooked.  


37 CFR 1.137 Revival of abandoned application, or terminated or limited reexamination prosecution
a) Revival on the basis of unintentional delay. If the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this section to revive an abandoned application or a reexamination prosecution terminated under § 1.550(d)  or § 1.957(b)  or limited under § 1.957(c).
(b) Petition requirements. A grantable petition pursuant to this section must be accompanied by:
(1) The reply required to the outstanding Office action or notice, unless previously filed;
(2) The petition fee as set forth in § 1.17(m);
(3) Any terminal disclaimer (and fee as set forth in § 1.20(d) required pursuant to paragraph (d) of this section; and
(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.
. . . 
(f) Abandonment for failure to notify the Office of a foreign filing. A nonprovisional application abandoned pursuant to 35 U.S.C. 122(b)(2)(B)(iii)  for failure to timely notify the Office of the filing of an application in a foreign country or under a multinational treaty that requires publication of applications eighteen months after filing, may be revived pursuant to this section. The reply requirement of paragraph (c) of this section is met by the notification of such filing in a foreign country or under a multinational treaty, but the filing of a petition under this section will not operate to stay any period for reply that may be running against the application.

The Office does not generally grant petitions to revive once an application has matured into a patent.  While petitioner points to one patent (U.S Patent No. 6,872,198 B1) where the Office granted a petition to revive inasmuch as the untimely notification of the counterpart international filing was accepted as being unintentionally delayed, each file stands on its own.  Petitioner made the required statutory certification that the invention disclosed in the above-identified application has not and will not be the subject of an application filed in another country, or under a multilateral international agreement, that requires publication at eighteen months after filing.  Petitioner filed the PCT Application and failed to notify the Director not later than 45 days after the date of the filing such international application.

The petition to revive the application is dismissed, as the patent has issued.  The papers received on February 5, 2020, have been placed in the image file wrapper of the patent.  

Inquiries relating to this matter may be directed to Mark Polutta at (571) 272-7709.

/MARK O POLUTTA/Senior Legal Advisor, OPLA                                                                                                                                                                                                        



    
        
            
    

    
        1 According to statement of facts in petition filed February 5, 2020.